66017: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 66017


Short Caption:POLK VS. NEV. CORRECTIONS DEPT.Classification:Original Proceeding - Civil - Proper Person Writ Petition


Lower Court Case(s):NONECase Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


PetitionerRenard Truman Polk
					In Proper Person
				


RespondentNevada Department of CorrectionsCatherine Cortez Masto
							(Attorney General/Carson City)
						


RespondentRobert LegrandCatherine Cortez Masto
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/12/2014OpenRemittitur



14-37630: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


07/08/2014Filing FeeFiling Fee due for Petition.


07/08/2014Petition/WritFiled Proper Person Petition for Review.14-22105




07/08/2014Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.14-22107




07/15/2014MotionFiled Application to Proceed in Forma Pauperis.14-23034




07/29/2014Order/ProceduralFiled Order Waiving Filing Fee. No filing fee is due for this petition.14-24681




11/14/2014Order/DispositionalFiled Order Denying Petition for Writ of Mandamus.  "ORDER the petition DENIED."  SNP14-JH/MD/MC14-37630